Citation Nr: 0938962	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In this rating decision, in 
pertinent part, the RO granted service connection for 
hemorrhoids, assigning a noncompensable rating.  The 
Veteran's disagreement with the noncompensable rating led to 
this appeal.

In January 2008, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of this hearing 
has been associated with the claims file.

The Board remanded the issue of a compensable rating for 
service-connected hemorrhoids in July 2008.  At that time, 
additional issues were in appellate status, but were 
adjudicated upon the merits.  The Board remanded the issue of 
an increased rating for hemorrhoids in order to allow for the 
obtainment of an additional VA examination and the issuing of 
a notification letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  After review of the 
subsequent development, the Board finds that VA has 
substantially satisfied the directives contained in the July 
2008 remand and the claim is ripe for adjudication upon the 
merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no additional duty to assist in the 
obtaining of evidence prior to adjudication of the claim upon 
the merits.

2.  From January 25, 2005 through February 7, 2005, the 
Veteran's service-connected hemorrhoid disability was 
manifested by a fissure and bleeding; there was no diagnosis 
of anemia or indication of large or thrombotic or irreducible 
hemorrhoids with or without excessive redundant tissue during 
this time.

3.  Prior to January 25, 2005 and from February 8, 2005, the 
Veteran's hemorrhoid disability, while intermittently 
symptomatic, was not and is not currently manifested by 
persistent bleeding, anemia, or fissures, nor have the 
hemorrhoids been large or thrombotic or irreducible, with or 
without excessive redundant tissue during either period of 
time.


CONCLUSIONS OF LAW

1.  From January 25, 2005 through February 7, 2005, the 
criteria for a staged 20 percent rating for hemorrhoids, but 
no more than 20 percent, have been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.114, Diagnostic Code 7336 (2008).

2.  Prior to January 25, 2005 and from February 8, 2005, the 
criteria for an initial or staged compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Pursuant to the Board remand, the Veteran was issued an 
August 2008 VCAA letter.  This notice fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, this letter provided the Veteran notice 
regarding the evidence and information needed to establish a 
disability rating and an effective date, as outlined in 
Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2008 VCAA letter noted above was issued after the 
rating decision on appeal, and thus was not timely.  The 
Appeals Management Center (AMC) cured the timing defect by 
providing complete VCAA notice together with re-adjudication 
of the claim, as demonstrated by the August 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including the report from a May 2009 VA 
examination.  After review of the examination report, the 
Board finds that it is adequate for rating purposes.  Thus, 
there is no duty to provide another examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board is cognizant that the examiner who conducted the 
May 2009 VA examination reported that the Veteran noted being 
scheduled for a colonoscopy later in May 2009.  The examiner 
wrote that the Veteran was urged to bring the examiner a copy 
of the report once it was completed.  She noted that VA 
"outsourced this procedure."  Later in the report, the 
examiner wrote that the Veteran did not forward any results 
from the scheduled colonoscopy and indicated that she would 
release the examination report without the results of this 
colonoscopy.  In September 2009, the Board received a copy of 
this May 2009 colonoscopy performed at a private facility.  
Diagnosis was chronic constipation and hematochezia.  The 
findings regarding the hemorrhoids, however, confirm the 
essential findings in the May 2009 VA examination.  The 
perianal and digital rectal examination were normal and non-
bleeding internal hemorrhoids were found and were small.  
Rectal biopsy reveal mild chronic non-specific inflammation.  
That is, there are no different findings contained in this 
report that are not in the May 2009 VA examination report 
that would lead to a higher rating, with only small non-
bleeding hemorrhoids found.  Therefore, the Board finds that 
a remand for the agency of original jurisdiction (AOJ), the 
RO in this case, to have initial consideration of this 
evidence is unnecessary.  See 38 C.F.R. § 20.1304.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 



Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 7336, located in 38 C.F.R. § 4.114, provides 
ratings for internal or external hemorrhoids.  Mild or 
moderate hemorrhoids are rated as noncompensable (0 percent) 
disabling.  Large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent disabling.  Hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures, are rated 20 percent disabling.  See 38 C.F.R. § 
4.114. 

Factual Background

The Veteran contends that his service-connected hemorrhoid 
disability is essentially constantly symptomatic and 
manifested by bleeding, painful bowel movements, and 
fissures.  He has testified that it is particularly painful 
to sit at work for long periods of time.  

The Veteran underwent a June 2004 VA general medical 
examination.  The examiner wrote that the Veteran declined to 
undergo a rectal examination.  The clinician did not see any 
hemorrhoids present on the external evaluation of the anus.  
There was no fecal leakage or indication of involuntary bowel 
movements.  In addition, there were no thrombosed 
hemorrhoids, nor were there any signs of anemia, rectal 
fissures or other abnormalities present.  The relevant 
diagnosis was: "Hemorrhoids, resolved."

In a November 2004 VA treatment record, a clinician noted 
that the Veteran sought treatment for blood in his stools.  
He gave a history of blood with almost each bowel movement.  
The Veteran reported that he had passed about 1/4 cup of blood 
and he had rectal pain with wiping.  There was no notation of 
anemia.

The Veteran again sought treatment on January 25, 2005.  A 
clinician documented that there was a 3 millimeter hemorrhoid 
and a small fissure with a small amount of bright red blood.  
The Veteran again refused an internal rectal examination.

In a VA treatment record dated on February 8, 2005, it was 
noted that examination revealed a small external hemorrhoid 
but no fissure was seen.  Digital rectal exam did not show 
any mass and a fecal occult blood test was negative.  

The Veteran against sought treatment in May 2005 for 
hemorrhoids, noting that there was blood.  He received a 
renewal of a prescription.

VA treatment records dated in July 2008 document that the 
Veteran complained of constipation and rectal bleeding.  
Examination revealed no external hemorrhoids or "frank 
blood."  There was normal sphincter tone and no mass.  The 
fecal occult blood [test] was negative.  Diagnoses were 
constipation and hemorrhoids.  Pain medication was provided.

The Veteran underwent the additional VA examination in May 
2009 that had been directed by the Board.  The claims file 
was reviewed, and the examiner excerpted findings from 
treatment records.  The examiner detailed the Veteran's 
medical history, including current medications and treatment 
that the Veteran used for the hemorrhoids.  The Veteran was 
concerned that "whenever [he has] a bowel movement, [he] 
will have episodes of bright red blood per rectum."

The Veteran reported flare-up symptoms of anal itching and 
burning.  He had a flare-up every other month for two weeks 
with swelling and feeling a "bump" at the bottom of his 
anus.  There had been no surgeries for hemorrhoids.  There 
had been no thrombosis, and no fecal incontinence or 
involuntary bowel movements.  There was, however, rectal 
bleeding intermittently with his hemorrhoidal flare-ups.  

Rectal examination revealed two small external hemorrhoids.  
The hemorrhoids were approximately 5 millimeters and 3 
millimeters in size.  Neither hemorrhoid was prolapsed or 
thrombotic.  There was no excessive redundant tissue.  There 
was no active bleeding/no rectal bleeding, and no fissures 
appreciated.  The examiner explained the size of the 
hemorrhoids were measured while the Veteran was performing a 
Valsalva maneuver to maximize the size of the hemorrhoids, 
and that once the Veteran release his breath they were 
"easily reducible and negligible almost." Fecal occult 
blood testing was negative.  The Veteran had normal sphincter 
tone and there were no palpable masses nor any discomfort or 
tenderness.  The examiner wrote that the Veteran's complete 
blood count hemoglobin and hematocrit values had been 
consistently normal dating back to 2003.  Final diagnosis was 
small external hemorrhoids without evidence of active 
bleeding.  There was no thrombosis.  



Analysis

The Board finds that from January 25, 2005 through February 
7, 2005, a staged 20 percent rating for hemorrhoids is 
warranted and that, prior to and from February 8, 2005, the 
criteria for an initial or staged  compensable rating for 
hemorrhoids have not been met.

The claims file includes the reports from two examinations 
conducted during the pendency of this appeal, including the 
May 2009 VA examination obtained upon remand.  The Veteran's 
hemorrhoids are currently rated noncompensable, the rating 
assigned for mild or moderate disability.  To warrant a 
compensable rating, the evidence must indicate that there are 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue or that there is persistent bleeding and 
with secondary anemia, or with fissures.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  (Emphasis added.)  The 
evidence contained in the examination reports, however, does 
not indicate that the Veteran's hemorrhoids are productive of 
any of these findings.  

However, the January 25, 2005 VA treatment record reflects 
that a small fissure was found on examination at that time, 
which supports a 20 percent rating under DC 7336.  A 20 
percent rating is the maximum evaluation allowed under DC 
7336.  Another out-patient clinic record shows that, when 
examined approximately 2 weeks later on February 8, 2005, it 
was specifically reported that no anal fissure was present.  
The remaining relevant medical evidence is also negative for 
an anal fissure.  There is no objective medical evidence of 
persistent bleeding, nor is there any laboratory evidence of 
anemia.  Although the most recent VA examiner in May 2009 did 
not directly address whether there was anemia, the finding of 
normal blood values indicates that there is no anemia.  The 
Board notes that anemia is defined as a reduction below 
normal in the concentration of erythrocytes or hemoglobin in 
the blood.  See Dorland's Illustrated Medical Dictionary 77 
(30th ed. 2003). 

The medical evidence does not document that the Veteran's 
hemorrhoids are of the severity to warrant an initial or 
staged compensable rating under the applicable rating 
criteria found in Diagnostic Code 7336, prior to January 25, 
2008 or from February 8, 2005.  

Therefore, after consideration of the evidence of record, the 
Board finds that, aside from the period from January 25 
through February 7, 2005 when an anal fissure was apparent, 
the preponderance of the evidence is against the claim for an 
initial or staged compensable rating for hemorrhoids.  Thus, 
the benefit of the doubt doctrine is not applicable to this 
claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has fully 
considered the Veteran's statements that the hemorrhoids 
bother him due to the amount of sitting he does in his work.  
There has been no showing, however, by the Veteran that this 
disability causes marked interference with employment or 
necessitated any let alone frequent hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for 
consideration of an assignment of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Entitlement to a staged rating of 20 percent for service-
connected hemorrhoids from January 25, 2005 through February 
7, 2005, but no more than 20 percent, is granted.

Entitlement to an initial or staged compensable rating for 
service-connected hemorrhoids prior to January 25, 2005 or 
from February 8, 2005 is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


